Exhibit 26(e)(2): Fund Allocation of premium Payments Form No. 139191 12/12/2014 FUND ALLOCATION OF PREMIUM PAYMENTS Security Life of Denver Insurance Company, Denver, CO VOYA A member of the Voya ™ family of companies Customer Service: PO Box 5065, Minot, ND 58702-5065 FINANCIALTM Website: www.voyaservicecenter.com Product Policy Number/List Bill Number A. PREMIUM ALLOCATION Initial or Future Premium Allocations: Current investment allocations remain the same. See Section D for Investment Transfer Request. Premium Allocation: Please allocate your premium among the investment options of the Separate Account and/or to the Guaranteed Interest Division. Please use whole number percentages for each division/option elected. You must allocate at least 1% of your premium allocation to each division/option in which you elect to invest. The total must equal 100%. For all premium allocation rules, please refer to the prospectuses. CA Residents age 60 and older: Unless you tell us otherwise, during the 30 day free look period we allocate your initial net premium to the money market investment option. At the end of the free look period, we automatically reallocate your policy value among the various investment options according to the allocation instructions on this form. For more information, please see your policy and prospectus, ask your representative or contact Customer Service. % Guaranteed Interest Division 1 American Funds Insurance Series ® % VY ® DFA World Equity - Class I (IFO) % American Growth - Class 2 (AFR) % VY ® FMR SM Diversified Mid Cap - Class I (FDI) % American Growth-Income - Class 2 (AFG) % VY ® Franklin Templeton Founding Strategy - Class I (IFT) % American International - Class 2 (AFI) % VY ® Invesco Growth and Income - Class S (GRD) BlackRock Variable Series Funds, Inc. % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) % BlackRock Global Allocation V.I. - Class III (BGA) % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) Fidelity ® Variable Insurance Products % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % VY ® T. Rowe Price Equity Income - Class I (TEI) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 % VY ® T. Rowe Price International Stock - Class I (MIO) % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 Voya Partners, Inc. % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % Voya Global Bond - Class S (OSI) M Funds 4 % VY ® Baron Growth - Class I (BSC) % M Capital Appreciation (MFC) % VY ® Columbia Small Cap Value II - Class I (CSI) % M International Equity (MBI) % VY ® Invesco Comstock - Class I (VKC) % M Large Cap Growth (MTC) % VY ® Invesco Equity and Income - Class I (UTA) % M Large Cap Value (BOV) % VY ® Oppenheimer Global - Class I (GGP) Neuberger Berman Advisers Management Trust % VY ® Pioneer High Yield - Class I (PHP) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) Voya Balanced Portfolio, Inc. % VY ® Templeton Foreign Equity - Class I (TPI) % Voya Balanced - Class I (VBI) Voya Variable Funds Voya Intermediate Bond Portfolio % Voya Growth and Income - Class I (GIP) % Voya Intermediate Bond - Class I (VPB) Voya Variable Portfolios, Inc. Voya Investors Trust % Voya Index Plus LargeCap - Class I (IPL) % Voya Global Perspectives - Class I (GBP) % Voya Index Plus MidCap - Class I (IPM) % Voya Global Resources - Class I (IHA) % Voya Index Plus SmallCap - Class I (IPS) % Voya Large Cap Growth - Class I (EOP) % Voya International Index - Class S (III) % Voya Large Cap Value - Class I (PEP) % Voya Russell™ Large Cap Growth Index - Class I (IRC) % Voya Limited Maturity Bond - Class S (ILM) % Voya Russell™ Large Cap Index - Class I (IRI) % Voya Liquid Assets - Class I (ILP) 5 % Voya Russell™ Large Cap Value Index - Class I (IRV) % Voya Liquid Assets - Class S (ILA) 6 % Voya Russell™ Mid Cap Growth Index - Class I (IRM) % Voya Multi-Manager Large Cap Core - Class I (PFS) % Voya Russell™ Small Cap Index - Class I (IRS) % Voya Retirement Growth - Class I (RGI) % Voya Small Company - Class S (ISS) % Voya Retirement Moderate - Class I (RMP) % Voya U.S. Bond Index - Class I (ILB) % Voya Retirement Moderate Growth - Class I (RMG) Voya Variable Products Trust % Voya U.S. Stock Index - Class I (ISP) % Voya SmallCap Opportunities - Class I (NIG) % VY ® Clarion Global Real Estate - Class S (IGT) Designated Deduction Option: You may designate one investment option from which you want charges taken. If no investment option is designated or there is insufficient value in the option, charges will be deducted in proportion to the value invested in each investment option on the date of the charge. Investment Option Name Page 1 of 6 (Note: Signature required on last page.) Order #139191 12/12/2014 Product Policy Number/List Bill Number B. AUTOMATIC REBALANCING OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts or Guaranteed Interest Division.) Complete allocation below: c Initiate Automatic Rebalancing c Change Automatic Rebalancing % Guaranteed Interest Division 1 American Funds Insurance Series ® % VY ® DFA World Equity - Class I (IFO) % American Growth - Class 2 (AFR) % VY ® FMR SM Diversified Mid Cap - Class I (FDI) % American Growth-Income - Class 2 (AFG) % VY ® Franklin Templeton Founding Strategy - Class I (IFT) % American International - Class 2 (AFI) % VY ® Invesco Growth and Income - Class S (GRD) BlackRock Variable Series Funds, Inc. % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) % BlackRock Global Allocation V.I. - Class III (BGA) % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) Fidelity ® Variable Insurance Products % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % VY ® T. Rowe Price Equity Income - Class I (TEI) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 % VY ® T. Rowe Price International Stock - Class I (MIO) % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 Voya Partners, Inc. % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % Voya Global Bond - Class S (OSI) M Funds 4 % VY ® Baron Growth - Class I (BSC) % M Capital Appreciation (MFC) % VY ® Columbia Small Cap Value II - Class I (CSI) % M International Equity (MBI) % VY ® Invesco Comstock - Class I (VKC) % M Large Cap Growth (MTC) % VY ® Invesco Equity and Income - Class I (UTA) % M Large Cap Value (BOV) % VY ® Oppenheimer Global - Class I (GGP) Neuberger Berman Advisers Management Trust % VY ® Pioneer High Yield - Class I (PHP) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) Voya Balanced Portfolio, Inc. % VY ® Templeton Foreign Equity - Class I (TPI) % Voya Balanced - Class I (VBI) Voya Variable Funds Voya Intermediate Bond Portfolio % Voya Growth and Income - Class I (GIP) % Voya Intermediate Bond - Class I (VPB) Voya Variable Portfolios, Inc. Voya Investors Trust % Voya Index Plus LargeCap - Class I (IPL) % Voya Global Perspectives - Class I (GBP) % Voya Index Plus MidCap - Class I (IPM) % Voya Global Resources - Class I (IHA) % Voya Index Plus SmallCap - Class I (IPS) % Voya Large Cap Growth - Class I (EOP) % Voya International Index - Class S (III) % Voya Large Cap Value - Class I (PEP) % Voya Russell™ Large Cap Growth Index - Class I (IRC) % Voya Limited Maturity Bond - Class S (ILM) % Voya Russell™ Large Cap Index - Class I (IRI) % Voya Liquid Assets - Class I (ILP) 5 % Voya Russell™ Large Cap Value Index - Class I (IRV) % Voya Liquid Assets - Class S (ILA) 6 % Voya Russell™ Mid Cap Growth Index - Class I (IRM) % Voya Multi-Manager Large Cap Core - Class I (PFS) % Voya Russell™ Small Cap Index - Class I (IRS) % Voya Retirement Growth - Class I (RGI) % Voya Small Company - Class S (ISS) % Voya Retirement Moderate - Class I (RMP) % Voya U.S. Bond Index - Class I (ILB) % Voya Retirement Moderate Growth - Class I (RMG) Voya Variable Products Trust % Voya U.S. Stock Index - Class I (ISP) % Voya SmallCap Opportunities - Class I (NIG) % VY ® Clarion Global Real Estate - Class S (IGT) Frequency and Date of Automatic Rebalancing (If no options are marked, frequency will be quarterly and/or date will be last valuation of calendar period.) Frequency: c Monthly c Quarterly c Semi-annually c Annually Date: c Policy Processing Date: Date on which processing will occur based on frequency selected beginning c Last Valuation Date of Calendar Period c Specific Date of each Period beginning Terminate an Existing Automatic Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139191 12/12/2014 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from: c Voya Liquid Assets Portfolio c Voya Limited Maturity Bond Portfolio American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % American Growth-Income - Class 2 (AFG) $ or % American International - Class 2 (AFI) BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 $ or % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 $ or % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 M Funds 4 $ or % M Capital Appreciation (MFC) $ or % M International Equity (MBI) $ or % M Large Cap Growth (MTC) $ or % M Large Cap Value (BOV) Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Voya Balanced Portfolio, Inc. $ or % Voya Balanced - Class I (VBI) Voya Intermediate Bond Portfolio $ or % Voya Intermediate Bond - Class I (VPB) Voya Investors Trust $ or % Voya Global Perspectives - Class I (GBP) $ or % Voya Global Resources - Class I (IHA) $ or % Voya Large Cap Growth - Class I (EOP) $ or % Voya Large Cap Value - Class I (PEP) $ or % Voya Limited Maturity Bond - Class S (ILM) $ or % Voya Liquid Assets - Class I (ILP) 5 $ or % Voya Liquid Assets - Class S (ILA) 6 $ or % Voya Multi-Manager Large Cap Core - Class I (PFS) $ or % Voya Retirement Growth - Class I (RGI) $ or % Voya Retirement Moderate - Class I (RMP) $ or % Voya Retirement Moderate Growth - Class I (RMG) $ or % Voya U.S. Stock Index - Class I (ISP) $ or % VY ® Clarion Global Real Estate - Class S (IGT) $ or % VY ® DFA World Equity - Class I (IFO) $ or % VY ® FMR SM Diversified Mid Cap - Class I (FDI) (DOLLAR COST AVERAGING OPTION - Continued on next page) Page 3 of 6 (Note: Signature required on last page.) Order #139191 12/12/2014 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Continued) $ or % VY ® Franklin Templeton Founding Strategy - Class I (IFT) $ or % VY ® Invesco Growth and Income - Class S (GRD) $ or % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) $ or % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) $ or % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) $ or % VY ® T. Rowe Price Equity Income - Class I (TEI) $ or % VY ® T. Rowe Price International Stock - Class I (MIO) Voya Partners, Inc. $ or % Voya Global Bond - Class S (OSI) $ or % VY ® Baron Growth - Class I (BSC) $ or % VY ® Columbia Small Cap Value II - Class I (CSI) $ or % VY ® Invesco Comstock - Class I (VKC) $ or % VY ® Invesco Equity and Income - Class I (UTA) $ or % VY ® Oppenheimer Global - Class I (GGP) $ or % VY ® Pioneer High Yield - Class I (PHP) $ or % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % VY ® Templeton Foreign Equity - Class I (TPI) Voya Variable Funds $ or % Voya Growth and Income - Class I (GIP) Voya Variable Portfolios, Inc. $ or % Voya Index Plus LargeCap - Class I (IPL) $ or % Voya Index Plus MidCap - Class I (IPM) $ or % Voya Index Plus SmallCap - Class I (IPS) $ or % Voya International Index - Class S (III) $ or % Voya Russell™ Large Cap Growth Index - Class I (IRC) $ or % Voya Russell™ Large Cap Index - Class I (IRI) $ or % Voya Russell™ Large Cap Value Index - Class I (IRV) $ or % Voya Russell™ Mid Cap Growth Index - Class I (IRM) $ or % Voya Russell™ Small Cap Index - Class I (IRS) $ or % Voya Small Company - Class S (ISS) $ or % Voya U.S. Bond Index - Class I (ILB) Voya Variable Products Trust $ or % Voya SmallCap Opportunities - Class I (NIG) Frequency and Date of Dollar Cost Averaging (If no options are marked, frequency will be monthly and/or date will be policy processing date.) Frequency : c Monthly c Quarterly c Semi-annually c Annually Date : c Policy Processing Date: Date on which processing will occur based on frequency selected beginning c Specific Date of each Period beginning Terminate an Existing Dollar Cost Averaging Service c Terminate Dollar Cost Averaging on c Terminate Dollar Cost Averaging when investment option from which money is being transferred reaches $ c Please terminate my Dollar Cost Averaging Service immediately. (initial here) Page 4 of 6 (Note: Signature required on last page.) Order #139191 12/12/2014 Product Policy Number/List Bill Number D. INVESTMENT TRANSFER REQUEST c Current Investment Only c Current and Future Investments (If no box is checked, Current Investment Only is assumed.) If no information is provided in the “Transfer From” column, we will assume that all amounts currently allocated to the investment options, excluding amounts allocated to the Guaranteed Interest Division, will be reallocated as requested in the “Transfer To” column. Funds that are closed to new assets are indicated with "N/A" in the "Transfer To" column. Transfer From Investment Option Transfer To $ or % Guaranteed Interest Division 1 $ or % American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % $ or % American Growth-Income - Class 2 (AFG) $ or % $ or % American International - Class 2 (AFI) $ or % BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) $ or % Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 $ or % $ or % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 $ or % $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 $ or % $ or % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 $ or % $ or % Fidelity ® VIP Investment Grade Bond - Initial Class (FIG) 7 N/A Invesco Variable Insurance Funds $ or % Invesco V.I. Core Equity Fund - Series I (ACE) 7 N/A M Funds 6 $ or % M Capital Appreciation (MFC) $ or % $ or % M International Equity (MBI) $ or % $ or % M Large Cap Growth (MTC) $ or % $ or % M Large Cap Value (BOV) $ or % Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) $ or % Van Eck $ or % Van Eck VIP Global Hard Assets (WHA) 8 N/A Voya Balanced Portfolio, Inc. $ or % Voya Balanced - Class I (VBI) $ or % Voya Intermediate Bond Portfolio $ or % Voya Intermediate Bond - Class I (VPB) $ or % Voya Investors Trust $ or % Voya Global Perspectives - Class I (GBP) $ or % $ or % Voya Global Resources - Class I (IHA) $ or % $ or % Voya Large Cap Growth - Class I (EOP) $ or % $ or % Voya Large Cap Value - Class I (PEP) $ or % $ or % Voya Limited Maturity Bond - Class S (ILM) $ or % $ or % Voya Liquid Assets - Class I (ILP) 4 $ or % $ or % Voya Liquid Assets - Class S (ILA) 5 $ or % $ or % Voya Multi-Manager Large Cap Core - Class I (PFS) $ or % $ or % Voya Retirement Growth - Class I (RGI) $ or % $ or % Voya Retirement Moderate - Class I (RMP) $ or % $ or % Voya Retirement Moderate Growth - Class I (RMG) $ or % $ or % Voya U.S. Stock Index - Class I (ISP) $ or % $ or % VY ® Clarion Global Real Estate - Class S (IGT) $ or % $ or % VY ® Clarion Real Estate - Class I (IVK) 9 N/A $ or % VY ® DFA World Equity - Class I (IFO) $ or % $ or % VY ® FMR SM Diversified Mid Cap - Class I (FDI) $ or % $ or % VY ® Franklin Templeton Founding Strategy - Class I (IFT) $ or % $ or % VY ® Invesco Growth and Income - Class S (GRD) $ or % $ or % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) $ or % $ or % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) $ or % $ or % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) $ or % $ or % VY ® T. Rowe Price Equity Income - Class I (TEI) $ or % $ or % VY ® T. Rowe Price International Stock - Class I (MIO) $ or % Voya Partners, Inc. $ or % Voya Aggregate Bond - Initial Class (IPT) 7 N/A (INVESTMENT TRANSFER REQUEST - Continued on next page) Page 5 of 6 (Note: Signature required on last page.) Order #139191 12/12/2014 D. INVESTMENT TRANSFER REQUEST (Continued) Transfer From Investment Option Transfer To $ or % Voya Global Bond - Class S (OSI) $ or % $ or % VY ® American Century Small-Mid Cap Value - Class I (SCV) 7 N/A $ or % VY ® Baron Growth - Class I (BSC) $ or % $ or % VY ® Columbia Small Cap Value II - Class I (CSI) $ or % $ or % VY ® Invesco Comstock - Class I (VKC) $ or % $ or % VY ® Invesco Equity and Income - Class I (UTA) $ or % $ or % VY ® JPMorgan Mid Cap Value - Class I (MCV) N/A $ or % VY ® Oppenheimer Global - Class I (GGP) $ or % $ or % VY ® Pioneer High Yield - Class I (PHP) $ or % $ or % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % $ or % VY ® Templeton Foreign Equity - Class I (TPI) $ or % Voya Strategic Allocation Portfolio $ or % Voya Strategic Allocation Conservative - Class I (SAI) 7 N/A $ or % Voya Strategic Allocation Growth - Class I (SAG) 7 N/A $ or % Voya Strategic Allocation Moderate - Class I (SAB) 7 N/A Voya Variable Funds $ or % Voya Growth and Income - Class I (GIP) $ or % Voya Variable Portfolios, Inc. $ or % Voya Index Plus LargeCap - Class I (IPL) $ or % $ or % Voya Index Plus MidCap - Class I (IPM) $ or % $ or % Voya Index Plus SmallCap - Class I (IPS) $ or % $ or % Voya International Index - Class S (III) $ or % $ or % Voya Russell™ Large Cap Growth Index - Class I (IRC) $ or % $ or % Voya Russell™ Large Cap Index - Class I (IRI) $ or % $ or % Voya Russell™ Large Cap Value Index - Class I (IRV) $ or % $ or % Voya Russell™ Mid Cap Growth Index - Class I (IRM) $ or % $ or % Voya Russell™ Small Cap Index - Class I (IRS) $ or % $ or % Voya Small Company - Class S (ISS) $ or % $ or % Voya U.S. Bond Index - Class I (ILB) $ or % Voya Variable Products Trust $ or % Voya MidCap Opportunities - Class I (PMO) 7 N/A $ or % Voya SmallCap Opportunities - Class I (NIG) $ or % Endnotes 1 Transfers to and from the Guaranteed Interest Division have specific time and amount limitations. Please refer to your policy or prospectus for additional information. 2 Only available with Future Dimensions. 3 Not available with Future Dimensions. 4 The M Funds are only available through broker/dealers associated with the M Financial Group. 5 Not available with Asset Accumulator, Asset Portfolio Manager, Corporate Benefits, Voya Corporate VUL, Voya SVUL-CV, Voya VUL-CV, Voya VUL-DB, Voya VUL-ECV, Market Dimensions, Strategic Investor or Survivor Dimensions. 6 Not available with Estate Designer, FirstLine, FirstLine II, Future Dimensions, Strategic Advantage, Strategic Advantage II or Variable Survivorship. 7
